In a proceeding pursuant to Family Court Act article 6 for the appointment of the petitioner, Denys O.H., as the guardian of Luis A.G., a person under 21 years of age, the petitioner appeals from an order of the Family Court, Nassau County (Aaron, J.), dated August 7, 2012, which, after a hearing, in effect, denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is *712remitted to the Family Court, Nassau County, for further proceedings, including a new determination of the petition.
Luis A.G. was born in El Salvador in 1995. In March 2012, he entered this country illegally, and was apprehended by the United States Citizen and Immigration Services. He was subsequently released to the care of his maternal uncle, Denys O.H. In May 2012, Denys O.H. commenced the instant proceeding, seeking to be appointed Luis’s guardian. The Family Court, in effect, denied the petition and dismissed the proceeding.
When considering guardianship appointments, the infant’s best interests are paramount (see SCPA 1707 [1]; Matter of Stuart, 280 NY 245, 250 [1939]; Matter of Melissa B. v Dean S., 89 AD3d 1018, 1019 [2011]; Matter of Alexander N., 5 AD3d 776 [2004]; Matter of Amrhein v Signorelli, 153 AD2d 28, 31 [1989]). The order appealed from, however, is devoid of any references to Luis’s best interests. Accordingly, we remit the matter to the Family Court, Nassau County, for further proceedings, including a new determination of the petition. Mastro, J.P., Hall, Lott and Sgroi, JJ., concur.